         Case 1:20-cv-07473-PGG Document 63 Filed 03/05/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 LINDA STEVENS, individually and on
 behalf of all others similarly situated,
                               Plaintiff,                      ORDER
                     -against-
                                                         21 Civ. 1659 (PGG)
  WARNER MUSIC GROUP and DOES 1 to
  100, inclusive,
                    Defendants,

                                                         20 Civ. 7473 (PGG)
  IN RE: WARNER MUSIC GROUP DATA
  BREACH.



PAUL G. GARDEPHE, U.S.D.J.:

               On February 25, 2021, Stevens v. Warner Music Group, (21 Civ. 1659) was

transferred to this District from the Central District of California. (21 Civ. 1659, Dkt. No. 20)

On March 3, 2021, Stevens was assigned to this Court as a case related to In re Warner Music

Group Data Breach, (21 Civ. 7473). As stated in this Court’s November 10, 2020 consolidation

order, “[a]ny class action involving substantially related questions of law and fact hereafter filed

in or transferred to this Court shall be consolidated under the master file number assigned to this

case.” (Nov. 10, 2020 Order (Dkt. No. 34) at 6).

               Accordingly, the Clerk of Court is directed to consolidate Stevens v. Warner

Music Group under the caption In re Warner Music Group Data Breach, and the Stevens files

shall be maintained under the Master File No. 20 Civ. 7473 (PGG). The consolidation is for all

purposes.

Dated: New York, New York
       March 5, 2021
